Exhibit 10.1
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (“Agreement”) is made effective as of July 25,
2012, by and among Opexa Therapeutics, Inc., a Texas corporation (the
“Company”), and each of the persons executing a copy of this Agreement (each an
“Investor” and, collectively, the “Investors”).
 
Recitals
 
A.           WHEREAS, each Investor wishes to purchase from the Company, and the
Company wishes to sell and issue to each Investor, upon the terms and conditions
stated in this Agreement, (i) a convertible secured promissory note in the form
attached hereto as Exhibit A (individually, a “Note” and, collectively, the
“Notes”), which is convertible, upon the occurrence of certain events, into
shares of the Company’s Series A Convertible Preferred Stock, no par value per
share, having the rights, restrictions, preferences and privileges set forth in
the Certificate of Designation in the form attached hereto as Exhibit B (the
“Certificate of Designation”); and (ii) a warrant to purchase shares of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”), in the
form attached hereto as Exhibit C, identified by the Company as its “Series I
Warrants”  (individually, a “Warrant” and, collectively, the “Warrants”);
 
WHEREAS, the initial principal amount of each Note and the number of shares of
Common Stock subject to each Warrant are set forth on Schedule I attached
hereto;
 
WHEREAS, contemporaneous with the execution of this Agreement, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit D (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws;
 
WHEREAS, contemporaneous with the execution of this Agreement, the parties
hereto will execute and deliver a Security Agreement, in the form attached
hereto as Exhibit E (the “Security Agreement”), pursuant to which the Company
will issue a security interest in substantially all of the Company’s assets in
favor of the Investors;
 
WHEREAS, contemporaneous with the execution of this Agreement, the Company and
Alkek & Williams Ventures, Ltd., a Texas limited partnership (as collateral
agent for the Investors - the “Collateral Agent”), will execute and deliver a
Depository Account Control Agreement, in the form attached hereby as Exhibit F
(the “DACA”), pursuant to which the Company will agree to grant the Investors
(including through the Collateral Agent) certain control rights relating to
certain of the Company’s bank accounts; and
 
WHEREAS, contemporaneous with the execution of this Agreement, the Company and
the Collateral Agent will execute and deliver a Patent and Trademark Security
Agreement, in the form attached hereto as Exhibit G (the “Patent Security
Agreement”), pursuant to which the Company will issue to the Collateral Agent
for the benefit of the Investors a security interest in substantially all of the
Company’s intellectual property.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.             Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:
 
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series A Convertible Preferred Stock
filed with the Secretary of State of the State of Texas prior to the Initial
Closing Date by which the Company (i) designated 80,000 shares of the Company’s
authorized but unissued preferred stock, no par value, as Series A Preferred
Stock and (ii) established the rights, restrictions, preferences and privileges
of such Series A Preferred Stock, including the right to convert such Series A
Preferred Stock into shares of Company’s Common Stock upon the occurrence of
certain events.
 
“Closing” has the meaning set forth in Section 3.
 
“Closing Date” means the date of the Closing.  In the event there is more than
one Closing, the term “Closing Date” shall mean, with respect to each Investor,
the date of the Closing set forth next to the signature of each Investor.
 
“Collateral Agent” has the meaning set forth in the recitals.
 
“Common Stock” has the meaning set forth in the recitals.
 
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
 
2

--------------------------------------------------------------------------------

 
 
“Conversion Shares” means the shares of Series A Preferred Stock issuable upon
conversion of the Notes, together with the shares of Common Stock issuable upon
conversion of the Series A Preferred Stock.
 
“DACA” has the meaning set forth in the recitals.
 
“Disclosure Schedules” has the meaning set forth in Section 4.
 
“Effective Date” means the date on which the Registration Statement is declared
effective by the SEC.
 
“Evaluation Date” has the meaning set forth in Section 4.16.
 
“Expansion Option” has the meaning set forth in Section 3.3.
 
“GAAP” has the meaning set forth in Section 4.12.
 
“HSR Act” has the meaning set forth in Section 7.10.
 
“HSR Act Restrictions” has the meaning set forth in Section 7.10.
 
“Indemnified Persons” has the meaning set forth in Section 8.2.
 
“Initial Closing Date” means the date of the initial Closing.
 
“Investor” has the meaning set forth in the Preamble.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Company or (ii) the ability of the Company to perform its
obligations under the Transaction Documents.
 
“Non-Participating Investor” has the meaning set forth in Section 3.3.
 
“Notes” has the meaning set forth in the recitals.
 
“Obligations” means all liabilities, responsibilities and other obligations of
any name or nature under any of the Transaction Documents.
 
“Patent Security Agreement” has the meaning set forth in the recitals.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Prohibited Transaction” has the meaning set forth in Section 5.11.
 
“Purchase Price” means the amount paid by the Investors for each Note and
Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Rights Agreement” has the meaning set forth in the recitals.
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.
 
“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, no par value, having the rights, restrictions, preferences and privileges
set forth in the Certificate of Designation, and which is convertible, as stated
in the Certificate of Designation, into shares of the Company’s Common Stock.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“Securities” means the Notes, the Conversion Shares, the Warrants and the
Warrant Shares.
 
“Security Agreement” has the meaning set forth in the Recitals.
 
“Trading Affiliates” has the meaning set forth in Section 5.11.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement, the DACA, the Patent
Security Agreement and the Certificate of Designation.
 
“Transfer Agent” has the meaning set forth in Section 7.9.
 
“Warrants” has the meaning set forth in the recitals.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
2.             Purchase and Issuance of the Notes and Warrants.  Subject to the
terms and conditions of this Agreement, each of the Investors shall severally,
and not jointly, purchase, and the Company shall sell and issue to the
Investors, the Notes and the Warrants, each in the respective amounts set forth
opposite the Investors’ names on Schedule I attached hereto in exchange for the
applicable Purchase Price.
 
3.             Closing.
 
3.1      Upon the satisfaction or waiver of the conditions herein, the initial
purchase and sale of the Notes and Warrants shall take place remotely via the
exchange of documents and signatures, on or before July 25, 2012, or at such
other time and place as the Company and the Investors mutually agree upon,
orally or in writing (which time and place are designated as the “Closing”).  In
the event there is more than one closing, the term “Closing” shall mean the
initial Closing and each such subsequent Closing unless otherwise specified.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2      At the Closing, the Company shall deliver, or cause to be delivered, to
each Investor (i) a convertible secured promissory note, representing the Note
purchased by such Investor, and (ii) a warrant, representing the Warrant
purchased by such Investor, against delivery to the Company by the Investor of
payment of the Purchase Price for such Note and Warrant, by check or in
immediately available funds by wire transfer to an account designated by the
Company; provided, however, that in respect of the initial Closing and at the
sole discretion of the Company upon written notice to each Investor
participating in the initial Closing, the Company may elect to issue the Notes
in initial principal amounts equal to 50% of the initial principal amounts
otherwise issuable for which the Investors have subscribed and, in such an
event, the following shall ensue:  (x) the Purchase Price otherwise payable by
each Investor participating in the initial Closing shall be reduced by 50%; (y)
all Warrants for which the Investors have subscribed shall be issued at the
initial Closing regardless of the Company’s election to reduce the issuance of
the Notes, and (z) the Company may call for the balance (i.e., 50%) of the full
Purchase Price from each Investor participating in the initial Closing, in
exchange for the 50% of the initial principal amount of the Notes not issued at
the initial Closing, at any time within six (6) months of the initial Closing by
written notice to each Investor, in which event the obligation of each Investor
to pay such balance of the full Purchase Price promptly upon receipt of such
notice (and thereupon to receive additional Notes in aggregate initial principal
amounts equal to the balance (i.e., 50%) of the full Purchase Price) shall be
absolute and unconditional.  The Company and the Investors shall also deliver
such other documents as are called for herein.
 
3.3      On only one occasion, after the initial Closing, the Company may
request that the Investors purchase, on the same terms and conditions as those
contained in this Agreement and, except as otherwise provided below, for the
same price as in the initial Closing (but without the scenario reflected in the
proviso in Section 3.2), additional Notes and Warrants in aggregate initial
principal amounts up to an amount which, when added to the principal amount of
the Notes sold at the initial Closing, equals $8,000,000 (the “Expansion
Option”).  If Investors holding Notes, Warrants and/or shares of Series A
Preferred Stock representing at least 75% of the Common Stock issuable upon the
conversion and/or exercise of all outstanding Notes, Warrants and shares of
Series A Preferred Stock consent to the Expansion Option, then: (i) the closing
of such Expansion Option shall occur on or before the date which is one hundred
and twenty (120) days after the Initial Closing Date; (ii) each Investor may
elect, in its sole discretion, whether or not to participate in the Expansion
Option, (iii) the additional Notes shall first be offered to the existing
Investors on a pro rata basis (based upon the principal amount of the Notes
previously purchased); and (iv) each new Investor shall become a party to the
Transaction Documents, as applicable, by executing and delivering a counterpart
signature page to each of the Transaction Documents.  If any Investor elects not
to purchase its pro rata amount of the additional Notes and Warrants (a
“Non-Participating Investor”), the Investors that do elect to purchase
additional Notes and Warrants shall be permitted to elect to purchase the Notes
and Warrants otherwise allocable to the Non-Participating Investor on a pro rata
basis, and such process shall be repeated, if necessary, until each Investor has
been allocated the full amount of Notes and Warrants that such Investor elects
to purchase.  Notwithstanding any provision herein to the contrary, the
Expansion Option may not be consummated if, on the closing date for such
consummation, either (x) the Series A Conversion Price (as defined in the
Certificate of Designation), as adjusted to such closing date, is less than the
sum of (A) the consolidated closing bid price of the Company’s Common Stock on
the NASDAQ Stock Market on such closing date plus (B) $0.140625 (based upon
$0.09375 per share of Common Stock for 75% warrant coverage plus $0.046875 for a
potential 50% increase in warrant coverage in certain circumstances pursuant to
the terms of the Warrants) or (y) the Warrant Exercise Price (as defined in the
Warrants), as adjusted to such closing date, is less than the consolidated
closing bid price of the Company’s Common Stock on the NASDAQ Stock Market on
such closing date.
 
 
5

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investors that as of the Initial Closing
Date, except as set forth in the schedules delivered herewith (collectively, the
“Disclosure Schedules”):
 
4.1      Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.  The Company does not
have any Subsidiaries.
 
4.2      Authorization.  The Company has full power and authority and has taken
all requisite action on the part of the Company, its officers, directors and
shareholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 
4.3      Capitalization.  Schedule 4.3 sets forth (immediately prior to the
initial Closing) (a) the authorized capital stock of the Company on the date
hereof, (b) the number of shares of capital stock issued and outstanding, (c)
the number of shares of capital stock issuable pursuant to the Company’s stock
plans, and (d) the number of shares of capital stock issuable and reserved for
issuance pursuant to securities (other than the Notes or the Warrants)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company.  The Certificate of Designation designates 80,000 shares
of the Company’s preferred stock as Series A Preferred Stock, and no such shares
are currently issued or outstanding.  The rights, restrictions, preferences and
privileges of the Series A Preferred Stock are as stated in the Certificate of
Designation.
 
All of the issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights and were issued in full compliance with applicable
state and federal securities law and any rights of third parties.  Except as
described on Schedule 4.3, no Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the
Company.  Except as described on Schedule 4.3 or as contemplated by this
Agreement, there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any
kind.  Except as described on Schedule 4.3, and for the Registration Rights
Agreement or as contemplated by this Agreement, there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the securityholders of the
Company relating to the securities of the Company held by them.  Except as
described on Schedule 4.3 and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.
 
 
6

--------------------------------------------------------------------------------

 
 
The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security, including with
respect to any of the outstanding warrants and options listed on Schedule 4.3.
The Company does not have outstanding shareholder purchase rights, a “poison
pill” or any similar arrangement.
 
4.4      Valid Issuance.  The Notes and the Warrants have been duly and validly
authorized.  Upon the due conversion of the Notes and the exercise of the
Warrants, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors.  The Company has reserved (i) a sufficient
number of shares of Series A Preferred Stock for issuance upon conversion of the
Notes, (ii) a sufficient number of shares of Common Stock for issuance upon the
conversion of the Series A Preferred Stock, and (iii) a sufficient number of
shares of Common Stock for issuance upon exercise of the Warrants, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws
and except for those created by the Investors.
 
4.5      Consents.  Except as described on Schedule 4.5, the execution, delivery
and performance by the Company of the Transaction Documents and the offer,
issuance and sale of the Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than such filings as shall have been made prior to and shall be effective
on and as of the Closing and such filings required to be made after the Closing
pursuant to applicable state and federal securities laws which the Company
undertakes to file within the applicable time periods.  Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt from the
registration requirements of the applicable state and federal securities laws
(i) the issuance and sale of the Securities, (ii) the issuance of the Conversion
Shares upon due conversion of the Notes and the Series A Preferred Stock, and
(iii) the issuance of the Warrant Shares upon due exercise of the Warrants.
 
4.6      Delivery of SEC Filings; Business.  The Company has made available to
the Investors through the EDGAR system, true and complete copies of the
Company’s (i) Annual Report on Form 10-K for the fiscal year ended December 31,
2011, (ii) Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2012 and (iii) Current Reports on Form 8-K filed since the most recent Annual
Report on Form 10-K and prior to the date hereof (collectively, the “SEC
Filings”).  The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such periods.  The Company is engaged in all
material respects only in the business described in the SEC Filings and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company, taken as a whole.
 
 
7

--------------------------------------------------------------------------------

 
 
4.7      Use of Proceeds.  The net proceeds of the issuance and sale of the
Notes and the Warrants hereunder shall be used by the Company (i) to proceed
directly in a commercially reasonable manner to commencement of a Phase IIb
clinical trial of Tcelna™ in Secondary Progressive MS patients, (ii) for the
conduct of such trial and (iii) for working capital and corporate expenses while
the Company is preparing to conduct and during the pendency of such trial.  The
Company will, at all times while the Notes are outstanding, maintain a cash
balance (inclusive of cash and cash equivalents) of no less than $1,000,000,
subject to the DACA.
 
4.8      SEC Filings.  At the time of filing thereof, the SEC Filings complied
as to form in all material respects with the requirements of the 1934 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
4.9      No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Formation or the Company’s Bylaws, both as in effect on
the date hereof (true and complete copies of which have been made available to
the Investors through the EDGAR system), as modified by the Certificate of
Designation, (ii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its assets or properties (except in the case of this clause
(ii) for such breaches, violations or defaults which would not, individually or
in the aggregate, have a Material Adverse Effect) or (iii) any agreement or
instrument to which the Company is a party or by which the Company is bound
(except in the case of this clause (iii) for such breaches, violations or
defaults which would not, individually or in the aggregate, have a Material
Adverse Effect).
 
4.10    Tax Matters.  The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it.  The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company, taken as a
whole.  All taxes and other assessments and levies that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due.  There are no
tax liens or claims pending or, to the Company’s Knowledge, threatened against
the Company or any of its assets or property.  There are no outstanding tax
sharing agreements or other such arrangements between the Company and any other
corporation or entity.
 
 
8

--------------------------------------------------------------------------------

 
 
4.11    Title to Properties.  Except as disclosed in the SEC Filings, the
Company has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them or
as disclosed in the SEC Filings; and except as disclosed in the SEC Filings, the
Company holds any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by them.
 
4.12    Financial Statements.  The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto).  Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof or as described on Schedule 4.12, the Company has not incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.
 
4.13    No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
 
4.14    No Integrated Offering.  Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the 1933 Act for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.
 
4.15    Private Placement.  Assuming the accuracy of the representations set
forth in Section 5, the offer and sale of the Securities to the Investors as
contemplated hereby is exempt from the registration requirements of the 1933
Act.
 
4.16    Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-14 and 15d-14) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the 1934 Act, as the
case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.
 
 
9

--------------------------------------------------------------------------------

 
 
5.             Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:
 
5.1      Organization and Existence.  Such Investor is either an individual or a
validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority to invest in the Securities pursuant to this Agreement.
 
5.2     Authorization.  The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.3      Purchase Entirely for Own Account.  The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
 
5.4      Investment Experience.  Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
 
10

--------------------------------------------------------------------------------

 
 
5.5      Disclosure of Information.  Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.
 
5.6      Restricted Securities.  Such Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.  Such Investor represents that it is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.  Such Investor acknowledges that the
Securities have not been registered under the 1933 Act or registration or
qualified under any applicable blue sky laws in reliance, in part, on the
representations and warranties herein.
 
5.7      Legends.  It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:
 
(a) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT.”
 
(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.
 
5.8      Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.
 
5.9      No General Advertisement.  Such Investor did not learn of the
investment in the Securities as a result of any public solicitation or
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television, radio or internet or presented at any seminar or other general
advertisement.
 
 
11

--------------------------------------------------------------------------------

 
 
5.10    Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
 
5.11    Prohibited Transactions.  During the last thirty (30) days prior to the
date hereof, neither such Investor nor any Affiliate of such Investor which (x)
had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Securities,
or (z) is subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock, or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to the earliest to occur of (i) the termination of this
Agreement or (ii) the Effective Date, such Investor shall not, and shall cause
its Trading Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction.  Such Investor acknowledges that the representations, warranties
and covenants contained in this Section 5.11 are being made for the benefit of
the Investors as well as the Company and that each of the other Investors shall
have an independent right to assert any claims against such Investor arising out
of any breach or violation of the provisions of this Section 5.11.
 
5.12    Financial Condition.  Such Investor has received and reviewed such
information as the Investor deems necessary in order to make an informed
investment decision, including, without limitation, relating to the Company’s
current assets, liabilities, cash position, burn rate and liquidity position.
 
5.13    Limitation on Conversion or Exercise.  Such Investor understands and
acknowledges that, unless and until the Company obtains shareholder approval in
accordance with applicable rules of the NASDAQ Stock Market permitting the
issuance of shares which would result in an Investor beneficially owning in
excess of 20% of the Common Stock or the voting power of the Company’s
securities (with respect to matters on which the Common Stock votes) as the
result of any conversion of Notes (as well as the underlying Series A Preferred
Stock) or exercise of Warrants, each of the Notes, the Warrants and the
Certificate of Designation will include certain limitations on a holder’s
ability to convert Notes, convert shares of Series A Preferred Stock and/or
exercise Warrants.
 
 
12

--------------------------------------------------------------------------------

 
 
6.             Conditions to Closing.
 
6.1      Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Notes and Warrants at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):
 
(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Initial Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Initial Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.  The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Initial Closing Date.
 
(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
(c) The Certificate of Designation shall have been duly filed with the Secretary
of State of the State of Texas and shall be in full force and effect as of the
Closing Date.
 
(d) The Company shall have executed and delivered the Registration Rights
Agreement.
 
(e) The Company shall have executed and delivered the Security Agreement.
 
(f) The Company shall have executed and delivered the DACA.
 
(g) The Company shall have executed and delivered the Patent Security Agreement.
 
(h) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(i) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Subsections (a), (b), (h) and
(k) of this Section 6.1.
 
 
13

--------------------------------------------------------------------------------

 
 
(j) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Formation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
 
(k) No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Common Stock.
 
6.2      Conditions to Obligations of the Company.  The Company’s obligation to
sell and issue the Notes and Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:
 
(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.
 
(b) The Investors shall have executed and delivered the Registration Rights
Agreement.
 
(c) The Investors shall have executed and delivered the Security Agreement.
 
(d) The Collateral Agent shall have executed and delivered the DACA.
 
(e) The Collateral Agent shall have executed and delivered the Patent Security
Agreement.
 
(f) The Investors shall have delivered the Purchase Price to the Company.
 
6.3      Termination of Obligations to Effect Initial Closing; Effects.
 
(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the initial Closing shall terminate as follows:
 
(i) Upon the mutual written consent of the Company and the Investors;
 
 
14

--------------------------------------------------------------------------------

 
 
(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
 
(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or
 
(iv) By either the Company or any Investor (with respect to itself only) if the
initial Closing has not occurred on or prior to 5:00 p.m., Houston time, on
July 25, 2012;  provided, however, that, except in the case of clause (i) above,
the party seeking to terminate its obligation to effect the initial Closing
shall not then be in breach of any of its representations, warranties, covenants
or agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the initial Closing.
 
(b) In the event of termination by the Company or any Investor of its
obligations to effect the initial Closing pursuant to this Section 6.3, written
notice thereof shall forthwith be given to the other Investors and the other
Investors shall have the right to terminate their obligations to effect the
initial Closing upon written notice to the Company and the other
Investors.  Nothing in this Section 6.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.
 
7.             Covenants and Agreements of the Company.
 
7.1      Reservation of Preferred Stock and Common Stock.  The Company shall at
all times reserve and keep available the following:  (i) out of its authorized
but unissued shares of Preferred Stock, solely for the purpose of providing for
the conversion of the Notes, such number of shares of Series A Preferred Stock
as shall from time to time equal the number of shares sufficient to permit the
conversion of the Notes; (ii) out of its authorized but unissued shares of
Common Stock, solely for the purpose of providing for the conversion of the
Series A Preferred Stock, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the conversion of
the Series A Preferred Stock; and (iii) out of its authorized but unissued
shares of Common Stock, solely for the purpose of providing for the exercise of
the Warrants, such number of shares of Common Stock as shall from time to time
equal the number of shares sufficient to permit the exercise of the Warrants,
issued pursuant to this Agreement in accordance with their respective terms.
 
7.2      Reports.  The Company will furnish to the Collateral Agent, promptly
after the end of each calendar month, the following: (a) all SEC Filings made by
the Company during such calendar month, and (b) all of the information set forth
on Schedule II attached hereto.
 
7.3      Other Information.  The Company will furnish to the Investors and/or
their assignees such information relating to the Company and any Subsidiaries as
from time to time may reasonably be requested by the Investors and/or their
assignees; provided, however, that the Company shall not disclose material
nonpublic information to the Investors, or to advisors to or representatives of
the Investors, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Investors and such advisors and representatives with the opportunity to
accept or refuse to accept such material nonpublic information for review and
any Investor (and any advisors and representatives) wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
 
15

--------------------------------------------------------------------------------

 
 
7.4      No Conflicting Agreements.  The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.
 
7.5      Compliance with Laws.  The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 
7.6      Listing of Underlying Shares and Related Matters.  Promptly following
the Closing, the Company shall take all necessary action to cause (i) the
Warrant Shares and (ii) the Common Stock underlying the Series A Preferred Stock
issuable upon conversion of the Notes to be listed on the NASDAQ Stock Market as
soon as practicable after the Closing Date.  Further, if the Company applies to
have its Common Stock or other securities traded on any other principal stock
exchange or market, it shall include in such application the Warrant Shares and
the Common Stock underlying the Series A Preferred Stock issuable upon
conversion of the Notes, and will take such other action as is necessary to
cause such Common Stock to be so listed.  Once approved for listing, the Company
will use commercially reasonable efforts to continue the listing and trading of
its Common Stock on the NASDAQ Stock Market and, in accordance, therewith, will
use commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such market
or exchange, as applicable.
 
7.7      DACA.  The Company shall, immediately upon the receipt of Purchase
Price proceeds totaling at least $1,000,000 in the aggregate (and in any event
not later than 5:00 p.m., Houston, Texas time on the date of Closing), cause an
account subject to the DACA to be funded with at least $1,000,000 in immediately
available funds.
 
7.8      Termination of Covenants.  The provisions of Sections 7.2, 7.3 and 7.7
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Convertible Notes have been paid in full or
otherwise discharged.
 
7.9      Removal of Legends.  Upon the registration for resale pursuant to the
Registration Rights Agreement with respect to the applicable Securities then
held by such Investor, the Company shall (A) deliver to the transfer agent for
the Common Stock (the “Transfer Agent”) irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with a statement by the Investor or the Investor’s
broker that such Investor has sold the shares of Common Stock represented
thereby in accordance with the Plan of Distribution contained in the
Registration Statement and, if applicable, in accordance with any prospectus
delivery requirements, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act.
 
 
16

--------------------------------------------------------------------------------

 
 
7.10    HR Compliance.  The Company acknowledges that issuance of the Warrant
Shares, Notes, Series A Preferred Stock, or Common Stock underlying the Series A
Preferred Stock issuable upon conversion of the Notes to an Investor may subject
such Investor to the filing requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”).  As a result, such
issuance may be subject to compliance by the Investors with all applicable
filing requirements and the expiration of all waiting periods under the HSR Act
(the “HSR Act Restrictions”).  If, on or before the expiration of any period of
time for an Investor to exercise any right or comply with any obligation with
respect to the Warrant Shares, Notes, Series A Preferred Stock, or Common Stock
underlying the Series A Preferred Stock issuable upon conversion of the Notes
under any Transaction Document or otherwise, such Investor has notified the
Company of its inability to exercise such right or comply with such obligation
prior to the expiration of such period because of HSR Act Restrictions, such
Investor shall be entitled to exercise such right or comply with such obligation
without waiver or breach of any Transaction Document, notwithstanding the fact
that the exercise of such right or compliance with such obligation would occur
after expiration of such period, so long as such Investor uses its reasonable
best efforts to comply with the filing requirements of the HSR Act (including
its waiting periods) until such time as such Investor exercises such right or
complies with such obligation.  The Company will cooperate with each Investor in
making all applicable filings under the HSR Act.
 
8.             Survival and Indemnification.
 
8.1      Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
8.2      Indemnification.  The Company agrees to indemnify and hold harmless
each Investor and its Affiliates and their respective directors, officers,
employees and agents (collectively, “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, expenses, penalties, actions,
judgments, suits, claims, and disbursements of any kind or nature whatsoever
(including without limitation reasonable attorney fees and disbursements and
other expenses reasonably incurred in connection with investigating, preparing
or defending any action, claim or proceeding, pending or threatened and the
costs of enforcement thereof) (collectively, “Losses”) (a) arising out of or
related to any breach, inaccuracy or non-fulfillment, as applicable, of any
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, or (b) incurred in
connection with any action or proceeding against the Company or any Indemnified
Person arising out of or in connection with the Transaction Documents (or any
other document or instrument executed pursuant to the Transaction Documents) or
the transactions contemplated in any Transaction Document, other than Losses
that are finally determined in such action or proceeding to be primarily or
directly a result of (i) the gross negligence of such Indemnified Person; (ii) a
breach of a fiduciary duty, if any, owed by such Indemnified Person to the
Company; (iii) the willful misconduct or a knowing violation of applicable law
by such Indemnified Person; or (iv) a transaction from which such Indemnified
Person received an improper personal benefit.  The Company will reimburse any
such Indemnified Person for all such amounts as they are incurred by such
Person.
 
 
17

--------------------------------------------------------------------------------

 
 
8.3      Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
9.             Miscellaneous.
 
9.1      Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company and the Collateral Agent (with such
notice to include the assignee’s “Address for Notices” as set forth on the
signature pages hereto) provided that no such assignment or obligation shall
affect the obligations of such Investor hereunder.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
9.2      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A signature to this
Agreement transmitted electronically shall have the same authority, effect and
enforceability as an original signature.
 
9.3      Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.4      Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier.  All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
 
If to the Company:


Opexa Therapeutics, Inc.
2635 Technology Forest Blvd.
The Woodlands, Texas  77381
Attention:  President
Facsimile:  (281) 872-8585


With a copy to:


Pillsbury Winthrop Shaw Pittman LLP
12255 El Camino Real, Suite 300
San Diego, California  92130
Attention:  Mike Hird, Esq.
Facsimile:  (858) 509-4010


If to the Investors:
 
to the addresses set forth on the signature pages hereto.
 
Each of the Investors agrees to provide prompt written notice to the Collateral
Agent and the Company of any change to its applicable notice information set
forth on the signature pages hereto.  
 
9.5      Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith; provided, however, that immediately following the initial
Closing, the Company shall reimburse Alkek & Williams Ventures, Ltd. (as the
lead Investor) for its legal fees and expenses incurred in connection with
negotiation the Transaction Documents.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees (based upon
the relative number of Notes and Warrants purchased hereunder by each Investor)
and other reasonable out-of-pocket costs and expenses incurred by the prevailing
party in such proceedings.
 
 
19

--------------------------------------------------------------------------------

 
 
9.6      Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and Investors holding Notes, Warrants and/or
shares of Series A Preferred Stock representing at two thirds (66-2/3%) of the
Common Stock issuable upon the conversion and/or exercise of all outstanding
Notes, Warrants and shares of Series A Preferred Stock.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.
 
9.7      Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company), which consents shall not be
unreasonably withheld, except in the instance of the Company as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market.  In addition, the Company will
make such other filings and notices in the manner and time required by the
SEC.  Notwithstanding the foregoing, the Company shall not publicly disclose the
name of any Investor, or include the name of any Investor in any filing with the
SEC (other than the Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the 1934 Act) or any regulatory agency, without the prior written consent
of such Investor, except to the extent such disclosure is required by law or
trading market regulations, in which case the Company shall provide the
Investors with prior notice of such disclosure.
 
9.8      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
9.9      Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
9.10    Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.11    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Texas without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Texas located in Harris County and
the United States District Court for the Southern District of Texas for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby.  Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each party hereto irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
9.12    Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
[signature pages follow]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 

  THE COMPANY:        
OPEXA THERAPEUTICS, INC.
             
By:
   
Name:  
Neil K. Warma  
Title:    
President and Chief Executive Officer

 
[signature page to Note Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 

 
THE INVESTORS:
                                     
By:
         
Printed Name:
       
Title (if applicable):
     
Entity Name (if applicable):
 

 


 

Aggregate Purchase Price:   $      Closing Date (if multiple tranches):      

 
 
 

Address for Notices:                     Attention:        Facsimile:        
Email:         

 
[signature page to Note Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 




Investor
 
Principal
amount of
Note
   
Number of
shares
subject to Warrant
 
Alkek & Williams Ventures Ltd.
  $ 500,000       468,750  
Albert and Margaret Alkek Foundation
  $ 300,000       281,250  
DLD Family Investments, LLC
  $ 500,000       468,750  
Charles  E. Sheedy
  $ 250,000       234,375  
George McDaniel
  $ 200,000       187,500  
Robert & Susan deRose Family Trust 11/16/86
  $ 100,000       93,750  
David L. Anderson
  $ 75,000       70,313  
The Arnold Corporation
  $ 200,000       187,500  
Paul Anthony Jacobs & Nancy E. Jacobs Joint Trust U/A dated 10/16/97
  $ 100,000       93,750  
J.R. Seward Revocable Trust DTD 11/05/97
  $ 100,000       93,750  
Mossman Partners LP
  $ 50,000       46,875  
Arrow Realty, LLC
  $ 200,000       187,500  
William F. Miller III
  $ 50,000       46,875  
Tom Juda and Nancy Juda Living Trust
  $ 300,000       281,250  
JMJ Financial
  $ 500,000       468,750  
Neil K. Warma
  $ 15,000       14,063  
David E. Jorden
  $ 115,000       107,813  
DIT Equity Holdings, LLC
  $ 100,000       93,750  
Brio Capital L.P.
  $ 300,000       281,250  
The James P Miscoll Bypass Trust
  $ 30,000       28,125  
Iroquois Master Fund Ltd.
  $ 100,000       93,750                    
   Total
  $ 4,085,000       3,829,688  



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
MONTHLY REPORTING OBLIGATIONS


In accordance with Section 7.2(b) of the Agreement, the Company will furnish to
Alkek & Williams Ventures, Ltd., a Texas limited partnership (as collateral
agent for the Investors), promptly after the end of each calendar month, the
following information:


1.  
Unaudited monthly income statements comparing the Company’s actual performance
to its budgeted performance;

2.  
A bank statement pertaining to the Company’s segregated cash account (minimum
$1,000,000), which the Company will use its commercially reasonable efforts to
cause the bank to send directly to the Investors;

3.  
Borrower’s Certificate that includes:

a.  
A representation from the Company’s Chief Financial Officer that the Company (i)
is meeting all of its financial obligations on a timely basis, and (ii) that the
Company is not past due on its rent payable under the terms of its real property
lease(s), payroll, taxes, insurance, utilities, licensing fees (if any),
accounts payable to any of its major suppliers, and equipment leases; and

b.  
A list of any accounts payable for which the Company is then currently more than
thirty (30) days past due.

4.  
A list of the Company’s non-segregated cash balances.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Note
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Certificate of Designation
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of Series I Warrant
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
Form of Registration Rights Agreement
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
Form of Security Agreement
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Form of Deposit Account Control Agreement
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
Form of Patent and Trademark Security Agreement
 
(to be attached)